DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Election/Restriction
Inventor’s election, without traverse (no arguments), of the compound diagramed on page 1 of the 2/11/2022 Response is acknowledged.  (In the claim set, this is the first diagramed compound of claim 37.)  The election/restriction is hereby made FINAL.  

Information Disclosure Statement
The lined-through references on the 9/27/2021 IDS (entries CC and CD) are of improper format.  See MPEP 707.05(e)(IV) for examples of proper citation format for electronic documents.  

Claim Objections
Claim 1 is objected to because of the following informalities: in the definition of variable RLipid, the terms “alknyl” and “heteroalknyl” should properly be: alkynyl and heteroalkynyl, respectively.  
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the definition of variable RLipid, it is unclear how a substituted or unsubstituted alkenyl, a substituted or unsubstituted alknyl [sic], a substituted or unsubstituted heteroalkenyl and a substituted or unsubstituted heteroalknyl [sic] may be C1-20.  
The examiner respectfully suggests that the range should properly be: C2-20.  
Likewise, in the definition of variable R20, it is unclear how alkenyl or alkynyl may be C1-6.  
The examiner respectfully suggests that the range should properly be: C2-6.  

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
In the definition of variable R30, it is unclear how alkenyl or alkynyl may be C1-6.  
The examiner respectfully suggests that the range should properly be: C2-6.  

Claim 45 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claim recites the broad recitation “…mitosanes…”, and the claim also recites “…mitomycin C…” which is the narrower statement of the range/limitation.  Likewise, the claim recites the broad recitation “…enediynes…”, and the claim also recites “…calicheamycin…” which is the narrower statement of the range/limitation.  Likewise, the claim recites the broad recitation “…glycosides…”, and the claim also recites “…rebeccamycin…” which is the narrower statement of the range/limitation.  Finally, the claim recites the broad recitation “…macrolide lactones…”, and the claim also recites “…epotihilones…” which is the narrower statement of the range/limitation.  
The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of 

The remaining claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as claims which depend from indefinite claims are also indefinite.  Ex parte Cordova, 10 USPQ 2d 1949, 1952 (PTO Bd. App. 1989).

Markush Search
All claims have been examined with respect to formal matters.  
The elected species has been searched and is deemed free of the prior art.  That being the case, the search was therefore expanded as called for under Markush examination, a compound-by-compound search, to include a single additional species.  That species is defined when, using formula I: Y is Ph(CH2)2-; W is NR20 where R20 is C1 alkyl; and RLipid is unsubstituted C1 alkyl.  
All other claimed and as yet unexamined subject matter is hereby withdrawn from consideration, for purposes of this Office Action, as being drawn to non-elected subject matter.  This subject matter will be rejoined as appropriate as the Markush examination progresses.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, and 7, is so far as they read on the species defined above, are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Tetrahedron Letters (1966), 6, pp. 603-605.  Inventor’s compound, N,N-dimethyl-β-phenylethylamine, is an old and well-known compound in the chemical arts as evidenced by the cited reference (page 603, text line 2).    

Allowable Subject Matter
The elected species being free of the prior art, any claim or portion of a claim which reads exclusively on this species constitutes allowable subject matter.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        2/17/2022